UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 4, 2007 (August 31, 2007) INX Inc. (Exact name of registrant as specified in its charter) Delaware 1-31949 76-0515249 (State of Incorporation) Commission file number (I.R.S. EmployerIdentification No.) 6401 Southwest Freeway Houston, Texas 77074 (Address of Registrant’s principal executive offices) (713) 795-2000 (Registrant’s telephone number, including area code) (Not Applicable) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement As announced in the press release issued on September 4, 2007, INX Inc., a Delaware corporation (the “Company”), entered into a Stock Purchase Agreement with the shareholders of Select, Inc. (“Shareholders”), dated August 31, 2007 (the “Agreement”), to purchase all issued and outstanding capital stock of Select, Inc. (“Select”).Located in
